 
 
IA 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. J. RES. 44 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2011, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2011 (Public Law 111–242) is further amended— 
(1)by striking the date specified in section 106(3) and inserting March 18, 2011; and  
(2)by adding after section 166, as added by the Continuing Appropriations Amendments, 2011 (section 1 of Public Law 111–322), the following new sections: 
 
167.The amounts described in paragraphs (1) and (2) of section 114 of this Act are designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
168.Any language specifying an earmark in an appropriations Act for fiscal year 2010, or in a committee report or joint explanatory statement accompanying such an Act, shall have no legal effect with respect to funds appropriated by this Act. For purposes of this section, the term earmark means a congressional earmark or congressionally directed spending item, as defined in clause 9(e) of rule XXI of the Rules of the House of Representatives and paragraph 5(a) of rule XLIV of the Standing Rules of the Senate.  
169.The first and third paragraphs under the heading Rural Development Programs—Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program in Public Law 111–80 shall not apply to funds appropriated by this Act.  
170.Notwithstanding section 101, amounts are provided for Corps of Engineers-Civil—Investigations at a rate for operations of $104,000,000.  
171.Notwithstanding section 101, amounts are provided for Corps of Engineers-Civil—Construction at a rate for operations of $1,690,000,000: Provided, That all of the provisos under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
172.Notwithstanding section 101, amounts are provided for Corps of Engineers-Civil—Mississippi River and Tributaries at a rate for operations of $260,000,000: Provided, That the proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
173.Notwithstanding section 101, amounts are provided for Corps of Engineers-Civil—Operation and Maintenance at a rate for operations of $2,361,000,000.  
174.Notwithstanding section 101, amounts are provided for Department of the Interior—Bureau of Reclamation—Water and Related Resources at a rate for operations of $913,580,000: Provided, That the fifth proviso (regarding the San Gabriel Basin Restoration Fund) and seventh proviso (regarding the Milk River Project) under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
175.Notwithstanding section 101, amounts are provided for Department of Energy—Energy Programs—Energy Efficiency and Renewable Energy at a rate for operations of $1,950,370,000: Provided, That all of the provisos under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
176.Notwithstanding section 101, amounts are provided for Department of Energy—Energy Programs—Electricity Delivery and Energy Reliability at a rate for operations of $158,910,000: Provided, That all of the provisos under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
177.Notwithstanding section 101, amounts are provided for Department of Energy—Energy Programs—Nuclear Energy at a rate for operations of $784,140,000: Provided, That the proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
178.Notwithstanding section 101, amounts are provided for Department of Energy—Energy Programs—Fossil Energy Research and Development at a rate for operations of $635,530,000: Provided, That the second proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
179.Notwithstanding section 101, amounts are provided for Department of Energy—Energy Programs—Science at a rate for operations of $4,826,820,000: Provided, That all of the provisos under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
180.The last proviso under the heading Department of Energy—Atomic Energy Defense Activities—National Nuclear Security Administration—Weapons Activities in Public Law 111–85 shall not apply to funds appropriated by this Act.  
181.Notwithstanding section 101, amounts are provided for Department of Energy—Atomic Energy Defense Activities—National Nuclear Security Administration—Defense Nuclear Nonproliferation at a rate for operations of $2,136,460,000: Provided, That the proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
182.Notwithstanding section 101, amounts are provided for Department of Energy—Atomic Energy Defense Activities—National Nuclear Security Administration—Office of the Administrator at a rate for operations of $407,750,000: Provided, That the last proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
183.Notwithstanding section 101, amounts are provided for Department of Energy—Environmental and Other Defense Activities—Defense Environmental Cleanup at a rate for operations of $5,209,031,000, of which $33,700,000 shall be transferred to the Uranium Enrichment Decontamination and Decommissioning Fund: Provided, That the proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
184.Notwithstanding section 101, amounts are provided for Department of Energy—Environmental and Other Defense Activities—Other Defense Activities at a rate for operations of $844,470,000: Provided, That the proviso under such heading in Public Law 111–85 shall not apply to funds appropriated by this Act.  
185.Notwithstanding section 101, amounts are provided for Independent Agencies—Election Assistance Commission—Election Reform Programs at a rate for operations of $0.  
186.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Office of the Under Secretary for Management at a rate for operations of $253,190,000.  
187.Notwithstanding section 101, amounts are provided for Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses at a rate for operations of $8,063,913,000.  
188.Notwithstanding section 101, amounts are provided for Department of Homeland Security—U.S. Customs and Border Protection—Construction and Facilities Management at a rate for operations of $276,370,000.  
189.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Transportation Security Administration—Aviation Security at a rate for operations of $5,212,790,000: Provided, That the amounts included under such heading in Public Law 111–83 shall be applied to funds appropriated by this Act as follows: by substituting $5,212,790,000 for $5,214,040,000; by substituting $4,356,826,000 for $4,358,076,000; by substituting $1,115,156,000 for $1,116,406,000; by substituting $777,050,000 for $778,300,000; and by substituting $3,112,790,000 for $3,114,040,000.  
190.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Coast Guard—Operating Expenses at a rate for operations of $6,801,791,000: Provided, That section 157 of this Act shall be applied by substituting $17,880,000 for $21,880,000, and without regard to and Coast Guard, Alteration of Bridges.  
191.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Coast Guard—Acquisition, Construction, and Improvements at a rate for operations of $1,519,980,000.  
192.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Coast Guard—Alteration of Bridges at a rate for operations of $0.  
193.Notwithstanding section 101, amounts are provided for Department of Homeland Security—National Protection and Programs Directorate—Infrastructure Protection and Information Security at a rate for operations of $879,816,000.  
194.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Office of Health Affairs at a rate for operations of $134,250,000.  
195.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Federal Emergency Management Agency—State and Local Programs at a rate for operations of $2,912,558,000: Provided, That the amounts included under such heading in Public Law 111–83 shall be applied to funds appropriated by this Act as follows: in paragraph (12), by substituting $12,554,000 for $60,000,000 and by substituting $0 for each subsequent amount in such paragraph; in paragraph (13), by substituting $212,500,000 for $267,200,000; in paragraph (13)(A), by substituting $114,000,000 for $164,500,000; in paragraph (13)(B), by substituting $0 for $1,700,000; and in paragraph (13)(C), by substituting $0 for $3,000,000: Provided further, That 4.5 percent of the amount provided for Federal Emergency Management Agency—State and Local Programs by this Act shall be transferred to Federal Emergency Management Agency—Management and Administration for program administration.  
196.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Federal Emergency Management Agency—National Predisaster Mitigation Fund at a rate for operations of $75,364,000.  
197.Notwithstanding section 101, amounts are provided for Department of Homeland Security—Science and Technology—Research, Development, Acquisition, and Operations at a rate for operations of $821,906,000.  
198.Sections 541 and 545 of Public Law 111–83 (123 Stat. 2176) shall have no force or effect.  
199.Notwithstanding section 101, amounts are provided for Smithsonian Institution—Legacy Fund at a rate for operations of $0.  
200.Notwithstanding section 101, amounts are provided for Department of Labor—Employment and Training Administration—Training and Employment Services at a rate for operations of $3,779,641,000, of which $340,154,000 shall be for national activities described in paragraph (3) under such heading in division D of Public Law 111–117: Provided, That the amounts included for national activities under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act as follows: by substituting $44,561,000 for $93,450,000 and by substituting $0 for $48,889,000.  
201.Notwithstanding section 101, amounts are provided for Department of Labor—Mine Safety and Health Administration—Salaries and Expenses at a rate for operations of $355,843,000: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $1,450,000.  
202.Notwithstanding section 101, amounts are provided for Department of Labor—Departmental Management at a rate for operations of $314,827,000: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $40,000,000.  
203.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Health Resources and Services Administration—Health Resources and Services at a rate for operations of $7,076,520,000: Provided, That the eighteenth, nineteenth, and twenty-second provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
204.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Centers for Disease Control and Prevention—Disease Control, Research, and Training at a rate for operations of $6,369,767,000: Provided, That the amount included before the first proviso under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $20,620,000.  
205.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Substance Abuse and Mental Health Services Administration—Substance Abuse and Mental Health Services at a rate for operations of $3,417,106,000: Provided, That the amount included before the first proviso under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $14,518,000.  
206.Notwithstanding section 101, amounts are transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund for Department of Health and Human Services—Centers for Medicare and Medicaid Services—Program Management at a rate for operations of $3,467,142,000: Provided, That the sixth proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
207.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Administration for Children and Families—Payments to States for the Child Care and Development Block Grant at a rate for operations of $2,126,081,000: Provided, That the amount included in the first proviso under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $1,000,000.  
208.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Administration for Children and Families—Children and Families Services Programs at a rate for operations of $9,293,747,000: Provided, That the fifteenth proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
209.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Administration on Aging, Aging Services Programs at a rate for operations of $1,510,323,000: Provided, That the first proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
210.Notwithstanding section 101, amounts are provided for Department of Health and Human Services—Office of the Secretary—General Departmental Management at a rate for operations of $491,727,000: Provided, That the seventh proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
211.Notwithstanding section 101, amounts are provided for Department of Education—Education for the Disadvantaged at a rate for operations of $15,598,212,000, of which $4,638,056,000 shall become available on July 1, 2011, and remain available through September 30, 2012: Provided, That the tenth, eleventh and twelfth provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
212.Notwithstanding section 101, amounts are provided for Department of Education—School Improvement Programs at a rate for operations of $5,223,444,000, of which $3,358,993,000 shall become available on July 1, 2011, and remain available through September 30, 2012: Provided, That of such amounts, no funds shall be available for activities authorized under part Z of title VIII of the Higher Education Act of 1965: Provided further, That the second, third, and thirteenth provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
213.Notwithstanding section 101, amounts are provided for Department of Education—Innovation and Improvement at a rate for operations of $1,160,480,000, of which no funds shall be available for activities authorized under subpart 5 of part A of title II, section 1504 of the Elementary and Secondary Education Act of 1965 (ESEA), or part F of title VIII of the Higher Education Act of 1965, and $499,222,000 shall be for part D of title V of the ESEA: Provided, That the first, fourth, and fifth provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
214.Notwithstanding section 101, amounts are provided for Department of Education—Safe Schools and Citizenship Education at a rate for operations of $361,398,000, of which, notwithstanding section 2343(b) of the ESEA, $2,578,000 is for the continuation costs of awards made on a competitive basis under section 2345 of the ESEA: Provided, That the third proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
215.Notwithstanding section 101, amounts are provided for Department of Education—Special Education at a rate for operations of $12,564,953,000, of which $3,726,354,000 shall become available on July 1, 2011, and remain available through September 30, 2012: Provided, That the first and second provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
216.Notwithstanding section 101, amounts are provided for Department of Education—Rehabilitation Services and Disability Research at a rate for operations of $3,501,766,000: Provided, That the second proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
217.Notwithstanding section 101, amounts are provided for Department of Education—Career, Technical, and Adult Education at a rate for operations of $1,928,447,000, of which $1,137,447,000 shall become available on July 1, 2011, and remain available through September 30, 2012 and no funds shall be available for activities authorized under subpart 4 of part D of title V of the ESEA: Provided, That the seventh and eighth provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
218.Notwithstanding sections 101 and 164, amounts are provided for Department of Education—Student Financial Assistance at a rate for operations of $24,899,957,000, of which $23,162,000,000 shall be available to carry out subpart 1 of part A of title IV of the Higher Education Act of 1965 and no funds shall be available for activities authorized under subpart 4 of part A of title IV of such Act: Provided, That the maximum Pell Grant for which a student shall be eligible during award year 2011–2012 shall be $4,860.  
219.Notwithstanding section 101, amounts are provided for Department of Education—Higher Education at a rate for operations of $2,126,935,000, of which no funds shall be available for activities authorized under section 1543 of the Higher Education Amendments of 1992 or section 117 of the Carl D. Perkins Career and Technical Education Act of 2006: Provided, That the thirteenth proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
220.Notwithstanding section 101, amounts are provided for Institute of Museum and Library Services—Office of Museum and Library Services: Grants and Administration at a rate for operations of $265,869,000: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $16,382,000.  
221.Notwithstanding section 101, amounts are provided for Library of Congress—Salaries and Expenses at a rate for operations of $445,951,000, of which $0 shall be for the operations described in the seventh proviso under this heading in Public Law 111–68.  
222.Notwithstanding section 101, amounts are provided for Department of Transportation—Federal Highway Administration—Surface Transportation Priorities at a rate for operations of $0.  
223.Notwithstanding section 101, no funds are provided for activities described in section 122 of title I of division A of Public Law 111–117.  
224.Notwithstanding section 101, section 186 of title I of division A of Public Law 111–117 shall not apply to funds appropriated by this Act.  
225.Notwithstanding section 101, amounts are provided for Department of Transportation—Federal Railroad Administration—Rail Line Relocation and Improvement Program at a rate for operations of $10,012,800.  
226.Notwithstanding section 101, amounts are provided for Department of Housing and Urban Development—Community Planning and Development—Community Development Fund at a rate for operations of $4,255,068,480, of which $0 shall be for grants for the Economic Development Initiative (EDI), and $0 shall be for neighborhood initiatives: Provided, That the second and third paragraphs under such heading in title II of division A of Public Law 111–117 shall not apply to funds appropriated by this Act. .  
This joint resolution may be cited as the Further Continuing Appropriations Amendments, 2011.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
